..

                     IN THE U NITED STATES DISTRICT COURT

                FOR THE MIDDLE DISTRICT OF NORTH CAROLIN


     UNITED STATES OF AMERICA

                     V.                                       1:20CR   3?:,tf. 1
     MOKHTAR QAID AHMED GULAIMID

                                 The Grand Jury ch arges:

                                       COUNT ONE

           On or about August 26, 2016, in the County of Hoke, in the Middle

     District of North Carolina, MOKHTAR QAID AHMED GULAIMID, an alien,

     did knowingly make a false statement and claim that he was a citizen of the

     United States in order to register to vote and to vote in any Federal, State, and

     local election; in violation of Title 18, United States Code, Section 1015(£).

                                      COUNTTWO

           On or about August 26, 2016, in the County of Hoke, in the Middle

     District of North Carolina, MOKHTAR QAID AHMED GULAIMID did falsely

     and willfully repr esent that he was a citizen of the United States; in violation

     of Title 18, United States Code, Section 911.

                                     COUNT THREE

           On or about November 8, 2016, in the County of Hoke, in the Middle

     District of North Carolina, MOKHTAR QAID AHMED GULAIMID, an alien,




                 Case 1:20-cr-00338 Document 1 Filed 08/31/20 Page 1 of 7
knowing he was not a United States citizen, did knowingly vote in an election

held in part for the purpose of electing a candidate for the office of President,

Vice President, Member of the United States Senate, and Member of the House

of Representatives; in violation of Title 18, United States Code, Section 611(a).

                                COUNT FOUR

      On or about December 21, 2016, in the Counties of Durham, Hoke and

Moore, in the Middle District of North Carolina, and elsewhere, MOKHTAR

QAID AHMED GULAIMID, an alien, knowingly attempted to procure his

naturalization as a United States citizen contrary to law, by making a false

statement regarding his naturalization application, to wit:

            a. On Part 12, question 1 of GULAIMID's naturalization
               application (Form N-400), in response to the question "Have you
               EVER claimed to be a U.S. citizen (in writing or any other
               way)?" he answered "no" when in fact as he then knew, he had
               claimed to be a United States citizen when he completed a voter
               registration application on August 26, 2016.

            b. On Part 12, question 2 of GULAIMID's naturalization
               application (Form N-400), in response to the question "Have you
               EVER registered to vote in any Federal, State or local election
               in the United States?" he answered "no" when in fact as he then
               knew, he had registered to vote by completing a voter
               registration application on August 26, 2016.

            c. On Part 12, question 3 of GULAIMID's naturalization
               application (Form N-400), in response to the question "Have you

                                       2




            Case 1:20-cr-00338 Document 1 Filed 08/31/20 Page 2 of 7
               EVER voted in any Federal, State or local election in the United
               States?" he answered "no" when in fact as he then knew, he had
               voted in the 2016 General Election on November 8, 2016.

      All in violation of Title 18, United States Code, Section 1425(a).

                                 COUNT FIVE

      On or about December 21, 2016, in the Counties of Durham, Hoke, and

Moore, in the Middle District of North Carolina, and elsewhere, MOKHTAR

QAID AHMED GULAIMID, an alien, did knowingly subscribe as true under

penalty of perjury under Title 28, United States Code, Section 1746, and

present a false statement with respect to a material fact in an application

required by the immigration laws and regulations prescribed thereunder in a

manner contrary to law, that is, MOKHTAR QAID AHMED GULAIMID stated

falsely in an Application for Naturalization, Form N-400: (1) that he had never

claimed to be a United States citizen, when in fact, as he then and there knew,

he had claimed to be a United States citizen in a voter registration application,

on or about August 26, 2016; (2) that he had never registered to vote in any

Federal, State, or local election in the United States, when in fact, as he then

and there knew, he had registered to vote in a Federal, State or local election

in the United States on or about August 26, 2016; (3) that he had never voted

in any Federal, State, or local election in the United States, when in fact, as he

                                        3




           Case 1:20-cr-00338 Document 1 Filed 08/31/20 Page 3 of 7
then and there knew, he had voted in the 2016 General Election on November

8, 2016; in violation of Title 18, United States Code, Section 1546(a).

                                  COUNT SIX

      On or about May 4, 2017, in the County of Durham, in the Middle District

North Carolina, MOKHTAR QAID AHMED GULAIMID, an alien, knowingly

attempted to procure his naturalization as a United States citizen contrary to

law, by making a false statement during an examination of his naturalization

application, to wit: by affirming under oath that:

            a. He had never claimed to be a U.S. citizen (in writing or any
               other way), when in fact as he then knew, he had claimed to be
               a United States citizen when he completed a voter registration
               application on August 26, 2016.

            b. He had never registered to vote in any Federal, State or local
               election in the United States, when in fact as he then knew, he
               had registered to vote by completing a voter registration
               application on August 26, 2016.

            c. He had never voted in any Federal, State or local election in the
               United States, when in fact as he then knew, he had voted in
               the 2016 General Election on November 8, 2016.

       All in violation of Title 18, United States Code, Section 1425(a).




                                        4




          Case 1:20-cr-00338 Document 1 Filed 08/31/20 Page 4 of 7
•




                                    COUNT SEVEN

          On or about May 4, 2017, in the County of Durham, in the Middle District

    of North Carolina, MOKHTAR QAID AHMED GULAIMID, an alien, did

    knowingly subscripe as true under penalty of perjury under Title 28, United

    States Code, Section 1746, and present a false statement with respect to a

    material fact in an application required by the immigration laws and

    regulations prescribed thereunder in a manner contrary to law, that is,

    MOKHTAR QAID AHMED GULAIMID stated falsely during an examination

    of his Application for Naturalization, Form N-400: (1) that he had never

    claimed to be a United States citizen, when in.fact, as he then and there knew,

    he had claimed to be a United States citizen in a voter registration application,
                                                       -
    on or about August 26, 2016; (2) that he had never registered to vote in any

    Federal, State, or local election in the United States, when in fact, as he then

    and there knew, he had registered to vote in a Feder\11, State or local election

    in the United States on or about August 26, 2016; (3) that he had never voted

    in any Federal, State, or local election in the United States, when in fact, as he

    then and there knew, he had voted in the 2016 General Election on November

    8, 2016; in violation of Title 18, United States Code, Section 1546(a).




                                            5




              Case 1:20-cr-00338 Document 1 Filed 08/31/20 Page 5 of 7
•




                                    COUNT EIGHT

          On or about May 4, 2017, in the County of Durham, in the Middle District

    of North Carolina, MOKHTAR QAID AHMED GULAIMID, an alien, did

    knowingly make a false statement under oath in a case, proceeding, and matter

    relating to, and under, and by virtue of any law of the United States relating

    to naturalization, citizenship, and registry of aliens, that is, MOKHTAR QAID

    AHMED GULAIMID stated falsely under oath during examination of his

    Application for Naturalization, Form N-400: (1) that he had never claimed to

    be a United States citizen, when in fact, as he then and there knew, he had

    claimed to be a United States citizen in a voter registration application, on or

    about August 26, 2016; (2) that he had never registered to vote in any Federal,

    State, or local election in the United States, when in fact, as he then and there

    knew, he had registered to vote in a Federal, State or local election in the

    United States on or about August 26, 2016; (3) that he had never voted in any

    Federal, State, or local election in the United States, when in fact, as he then




                                           6




              Case 1:20-cr-00338 Document 1 Filed 08/31/20 Page 6 of 7
a nd there knew, h e h ad voted in the 2016 General Election on November 8,

2016; in violation of Title 18, United States Code, Section 1015(a).

                                           DATED: August 31, 2020


                                           l k!fi:JJ§:!!!;
                                           United States Attorney




    EPERSON




                                       7




          Case 1:20-cr-00338 Document 1 Filed 08/31/20 Page 7 of 7
